DETAILED ACTION
The amendments filed September 11, 2020 have been entered and therefore examined accordingly.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 11, 2020 and December 1, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 42 is objected to because of the following informalities:  the claim is missing the ending period to indicate the conclusion of the claim as required.  Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 25, 29, 30, 33, 38, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 24 and 33 recite “a plurality of clusters” which renders the scope of the claim indefinite. A cluster on its own is not a clear limitation as it is indefinite as to what it is a cluster of. As there is not a specific definition in the specification (as the specification notes a cluster of perforating tunnels or perforations), more clarity is required in the claim to ensure the metes and bounds of the limitations are definite.
	Claim 25, line 2 recites “a longitudinal axis” which has previously been recited in the independent claim. Examiner suggests amending “a” to --the--.
	Claim 25, line 2 recites “the plurality of perforating guns” which lacks proper antecedent basis. Only a single gun is recite in the independent claim.
	Claims 29, 30, 38, and 39 recite “relative to [an axis] of the well casing of each of the [tunnels]” which renders these claims indefinite. It is unclear if the axis is defined by the casing, defined by the tunnels, or some other limitation. Examiner believes this may be attempting to claim that the angle of the perforating tunnels is measured at a certain degree relative to the longitudinal axis of the casing, but the grammar and wording of the claim is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-27, 29-36, and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hardesty et al US Patent Application Publication 2015/0267516 hereinafter referred to as Hardesty in view of Vitalievich et al US Patent Application Publication 2011/0036571 hereinafter referred to as Vitalievich.
Regarding claims 22, 24, 31, 33, and 40, Hardesty discloses a perforating gun (limited entry phased perforating gun system and method; title) comprising: a gun carrier (casing shown with gun 0700; FIG. 7); a plurality of perforating charges housed within the gun carrier (charges 0704, 0705, 0706, and 0707; FIG. 7); wherein the charges are staged via a plurality of clusters (a first cluster (charges 0705 and 0706; FIG. 7; paragraphs [0014] and [0091]) and a second cluster (charges 0703 and 0704; FIG. 7; paragraphs [0014] and [0091])) at least some of the plurality of charges are angled toe-ward to create a plurality of toe-ward angled perforation tunnels (FIG. 7 shows charges 0705 and 0706 angled toe-ward to create a plurality of perforation tunnels, paragraph [0091]) to achieve a predetermined proppant transport profile (wherein Hardesty discloses designing and perforating the formation to enhance fracture efficiency as cited above). 
Regarding claims 23 and 32, Hardesty further teaches wherein at least some of the plurality of perforating charges are reactive shaped charges (Paragraph [0088] describes charges 0704, 0705, 0706, and 0707 as shaped charges. Paragraph [0121] explains that the charges may be reactive.).
Regarding claims 25 and 34, Hardesty further teaches wherein the plurality of charges are phased equally around a longitudinal axis of the plurality of perforating guns (Paragraph [0172] discloses equal phasing of charges about a longitudinal axis of the gun.).
Regarding claims 26 and 35, Hardesty further teaches wherein the plurality of charges are positioned such that spacing between two adjacent said plurality of charges is equal (Paragraph [0092] describes equal spacing between charges.).
Regarding claims 27, 36, and 42, Hardesty and Vitalievich teach the claimed gun, but do not explicitly disclose wherein each of the plurality of perforation tunnels have an entrance hole 
Regarding claims 29, 38, and 41, as best understood, Hardesty further teaches wherein an angle relative to a longitudinal axis of the well casing of each of the plurality of perforating tunnels ranges from 5° to 90° (Paragraph [0090] describes the angle of the perforating plane 0710 as being in a range of +-30 degrees.).
Regarding claims 30 and 39, Hardesty teaches the claimed angles (see rejection of claims 29, 38, and 41 above) but does not explicitly disclose wherein an angle relative to a longitudinal axis of the well casing of each of the plurality of tunnels is equal. However, Hardesty describes spacing the charges to create the tunnel angles as equal distances (paragraphs [0092], [0141], [0172]), where an angle between at least one the downward charge orientation and the wellbore casing orientation is between 1 degrees and 75 degrees (paragraph [0147]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have had the angle relative to a longitudinal axis of the well casing of each of the plurality of .

Claims 28 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hardesty and Vitalievich as applied to claims 22 and 31 above, and further in view of Hendrickson US Patent 2,308,006 hereinafter referred to as Hendrickson.
Regarding claims 28 and 37, Hardesty and Vitalievich are silent as to burr formation, and, as Examiner noted in the parent application of this case, much of the state of the art is designed at eliminating burr formation. However, the claim merely recites that the entrance hole comprises a burr without anything more specific. Hendrickson teaches that burrs are inherently formed during perforating of well casing (see Figure 8). Therefore, burr formation would inherently occur during the method of Hardesty and Vitalievich. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,914,144 in view of Vitalievich. US Patent 10,914,144 encompasses the scope of the instant claim and Vitalievich (as discussed above in the rejection of the claims) teaches that it is known to design fractures simultaneously with proppant slurries to ensure the optimal well performance for producing hydrocarbons downhole. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method and system of US Patent 10,914,144 to include the design of proppant slurry for the benefits taught by Vitalievich.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741.  The examiner can normally be reached on Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA SCHIMPF/            Primary Examiner, Art Unit 3672